Case 1:18-cv-05680-LDH-SJB Document 67 Filed 07/14/20 Page 1 of 1 PageID #: 768

KAPLAN HECKER & FINK LLP                                                             350 Fifth Avenue
                                                                                            Suite 7110
                                                                                  New York, NY 10118
Direct Dial: 212-763-0884                                                             (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                          www.kaplanhecker.com

                                                                                       July 14, 2020
 By CM/ECF

 The Chambers of the Honorable Judge Sanket J. Bulsara
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re: Elliott v. Donegan, et al., No. 1:18-cv-05680-LDH-SJB

 Dear Judge Bulsara,

         Pursuant to Your Honor’s order dated July 1, 2020 (ECF 65), Defendant Moira Donegan
 is due to file a letter on July 15, 2020 setting forth her position on discovery. Ms. Donegan hereby
 respectfully requests an extension of that deadline to July 17, 2020. We have moved expeditiously
 to collect Ms. Donegan’s documents. However, these efforts have been delayed by logistical issues
 relating to the pandemic. Our vendor is currently processing Ms. Donegan’s materials. An
 extension of two days would allow us to complete that task and undertake a preliminary review—
 which would, in turn, allow us to educate the parties and the Court regarding the nature and number
 of documents here at issue. We are also hopeful that this information might facilitate productive
 conversations between Ms. Donegan and Mr. Elliott respecting the appropriate parameters of
 limited CDA discovery in light of Judge DeArcy Hall’s recent opinion.

        I have consulted with Nick Lewis, counsel to Mr. Elliott, who consents to this motion.


                                                      Respectfully Submitted,


                                                      Roberta Kaplan
                                                      Kaplan Hecker & Fink LLP

                                                      Counsel for Defendant Moira Donegan
